Citation Nr: 0433970	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  03-29 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Naomi Favre, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision (sent 
in November 2002) of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  A Notice of 
Disagreement as to the hepatitis C issue was received in 
December 2002.  A Notice of Disagreement as to the PTSD issue 
was received in April 2003.  A Statement of the Case was 
issued in August 2003.   A timely appeal was received in 
October 2003.  

In July 2004, a video conference hearing was held at the New 
Orleans RO before the undersigned Veterans Law Judge.

As discussed in more detail below, the Board notes the 
October 2002 rating decision also found there was no clear 
and unmistakable error in the previous 1993 rating decision 
that denied service connection for PTSD.  The April 2003 
Notice of Disagreement is sufficient to constitute 
disagreement with the RO's decision regarding the question of 
error in the 1993 decision.  This issue is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.

As discussed in more detail below, the Board finds that the 
veteran has submitted new and material evidence sufficient to 
reopen his previous claim for service connection for PTSD; 
however, additional development is required before the Board 
can consider this issue.  Similarly, the claim for service 
connection for hepatitis C requires additional development.  
These issues are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In December 1993, the RO denied the veteran's claim for 
service connection for a PTSD.  The veteran did not appeal 
that decision and it is final.  

2.  Some of the new evidence received since 1993 is material 
because it relates to an unestablished fact (i.e., credible 
evidence of or leading to credible evidence of in-service 
stressors) necessary to establish a claim for service 
connection for PTSD, and it provides a reasonable possibility 
of substantiating the veteran's PTSD claim.


CONCLUSIONS OF LAW

1.  The December 1993 RO rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 20.201, 20.302 (2003); 38 C.F.R. 
§ 3.160(d) (2004).

2.  New and material evidence has been received and the 
veteran's claim for service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision contained herein to 
reopen, a discussion of VA's duty to assist and notify is 
unnecessary.  

A review of the record reveals that the veteran's PTSD claim 
was previously denied by a December 1993 rating decision.  In 
its October 2002 rating decision on appeal, the RO did not 
explicitly address whether new and material evidence had been 
submitted to reopen this previously denied claim.  Regardless 
of the RO's actions, the Board must itself determine whether 
new and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to December 1993 is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

The evidence received since December 1993 includes a 
completed PTSD questionnaire, the veteran's statements in 
support of his claim, and a VA PTSD examination.  This 
evidence is new in that it was not previously of record.  The 
Board also finds that this evidence is "material" for 
purposes of reopening the claim since it relates to an 
unestablished fact (i.e., credible evidence of or leading to 
evidence of in-service stressors).  Specifically, the veteran 
submitted with his claim a completed PTSD questionnaire used 
by VA to collect information regarding the veteran's claimed 
in-service stressors so that VA may assist the veteran in 
corroborating them.  The veteran's previous PTSD claim had 
been denied partly on the basis that the veteran had failed 
to respond to the RO's request for such information.  
Assuming the credibility of this evidence, it provides a 
reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that the evidence received 
subsequent to December 1993 is new and material and serves to 
reopen the claim for service connection for PTSD.  However, 
the Board cannot, at this point, adjudicate the reopened 
claim, as further assistance to the veteran is required to 
comply with VA's duty to notify and assist the veteran in 
developing his claim.  This is detailed in the REMAND below.


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for PTSD is opened, and, to that 
extent only, the appeal is granted.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of the veteran's claims.  Although the 
additional delay is regrettable, it is necessary to ensure 
that there is a complete record upon which to decide the 
veteran's claim so that he is afforded every possible 
consideration.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  

The Board concludes VA has a further duty to notify and 
assist the veteran in developing his claims.  

Clear and Unmistakable Error Claim

The veteran filed a claim that VA committed clear and 
unmistakable error in denying his previous claim for service 
connection for PTSD.  In the October 2002 rating decision, 
the RO found that there was no evidence of clear and 
unmistakable error in the previous denial of the veteran's 
claim for PTSD.  The April 2003 Notice of Disagreement can be 
construed as including disagreement with the decision that 
found no evidence of clear and unmistakable error.  However, 
the statement of the case (SOC) issued in August 2003 failed 
to address the veteran's claim of clear and unmistakable 
error.  The veteran's notice of disagreement as to the claim 
of clear and unmistakable error is still pending.  It is 
proper to remand this claim because the veteran has not been 
provided a SOC on this issue.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 
130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, 
this issue will be returned to the Board after issuance of 
the SOC only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997); Archbold, 9 Vet. App. at 130.  

PTSD Claim

Appropriate notice as to the nature of the evidence needed to 
substantiate the veteran's claim for service connection for 
PTSD has not been provided.  This should be accomplished on 
Remand.  

With regard to VA's duty to assist, the Board finds that the 
RO failed to provide effective assistance in developing the 
evidence to corroborate the veteran's claimed in-service 
stressors.  Specifically, the RO failed to request unit 
records from the United States Armed Services Center for 
Research of Unit Records (USASCRUR).  The veteran has claimed 
that he was on grave registration duty from approximately 
February 1968 to April 1968.  Although the veteran's service 
personnel records are in the file, these are insufficient to 
provide the detail necessary to determine the exact duties 
assigned to the veteran while he was in Vietnam.  They do, 
however, confirm his statements of what units he was assigned 
to and the dates of those assignments.  They also confirm 
that his MOS from February 1968 to July 1968 was Duty 
Soldier.  The veteran testified before the Board at his 
hearing in July 2004 that, as a Duty Soldier, he was like a 
laborer and did anything he was told to do.  The Board finds 
that, given his MOS and unit of assignment, it is not 
improbable that the veteran would be assigned to grave 
registration duty.  The veteran has also alleged that grave 
registration was in his unit.  The unit records are the most 
likely source of confirming that the veteran's contentions 
regarding his grave registration duty.  Additionally, the 
unit records are also the most likely source to confirm other 
stressors that the veteran has claimed, e.g., the suicide of 
a soldier in the veteran's quarters two days after he arrived 
in Vietnam and the death of another soldier.  

Hepatitis C Claim

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).

Although the veteran was provided a VA examination for 
hepatitis C in March 2002, this examination is insufficient 
for the purposes of deciding the veteran's claim for service 
connection.  Specifically, the examiner failed to conduct the 
proper testing in order to give an opinion as to whether the 
veteran currently has an active chronic hepatitis C 
infection.  In fact, the examiner failed to express an 
opinion as to whether the veteran currently has a chronic 
hepatitis C infection.  Although the veteran has submitted 
private treatment records showing a diagnosis of chronic 
hepatitis C, these are also insufficient because the testing 
shown is only serologic and not viral, which is insufficient 
for VA purposes.  

In addition, although four risk factors for hepatitis C were 
identified, the examiner failed to state an opinion as to 
which risk factor is the most likely source of the hepatitis 
C antibodies that examiner found upon serologic testing.  An 
opinion as to which risk factor is the most likely source of 
exposure is, therefore, required in this case because certain 
risk factors may preclude service connection, e.g., use of 
injection drugs.  A new examination is therefore warranted.

The veteran is hereby advised that it is incumbent upon him 
to submit to a VA examination if he is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b).

Accordingly, this claim is REMANDED for the following:

1.  Provide the veteran a statement of the 
case as to the issue of whether there was 
clear and unmistakable evidence in the 1993 
denial of his claim for service connection for 
PTSD.  The veteran should be informed that he 
must file a timely and adequate substantive 
appeal in order to perfect an appeal of this 
issue to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.  If so, 
subject to current appellate procedures, the 
case should be returned to the Board for 
further appellate consideration, if 
appropriate. 
	
2.  The RO should provide the veteran with 
VCAA-compliant notice of the information and 
evidence necessary to substantiate his claim 
for service connection for PTSD, specifically 
the requirements set forth in 38 C.F.R. 
§ 3.304(f).  The notice should include the 
instruction that he should submit to VA copies 
of any evidence relevant to his claim that he 
has in his possession.  See 38 C.F.R. 
§ 3.159(b).

3.  Contact the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) and ask 
them to provide any available information 
including operational reports-lessons learned 
documents from the veteran's units of 
assignment in Vietnam, that might corroborate 
the veteran's alleged in-service stressors.  
The veteran's personnel records show that he 
was assigned to Company A, 9th Supply & 
Transport Battalion, 9th Infantry Division as 
a duty soldier during the alleged February - 
April 1968 incidents and to the 40th Ordnance 
Company as a Ammo Storage Helper for the 
alleged August - October 1968 incidents.  
Provide USASCRUR with a description of the 
alleged stressors identified by the veteran 
(set out in the March 2002 examination report) 
and with copies of any personnel records 
obtained showing service dates, duties, and 
units of assignment.  

4.  Obtain the veteran's medical records from 
the VA Medical Center in New Orleans, 
Louisiana for treatment for complaints related 
to hepatitis C from February 2002 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility should provide a negative response if 
records are not available.

5.  When the above development relating 
to the veteran's hepatitis C claim has 
been accomplished and any available 
evidence has been obtained, the veteran 
should be scheduled for a VA examination 
to determine the nature, severity and 
etiology of his claimed current hepatitis 
C infection.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination.

All appropriate tests and studies should 
be conducted in order to confirm that the 
veteran currently has an active chronic 
hepatitis C infection.  If the veteran is 
confirmed to have an active chronic 
hepatitis C infection, the examiner 
should identify any risk factors that the 
veteran has been exposed to, and, if 
multiple risk factors are present, render 
an opinion as to which risk factor is the 
most likely cause of the chronic 
hepatitis C.  In eliciting information 
about risk factors, the Board directs the 
examiner's attention to the March 2002 VA 
examination and the four risk factors 
identified therein.

6.  Then, after ensuring the VA examination 
report is complete, and that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the RO 
should readjudicate the claims.  If any 
decision remains adverse, a supplemental 
statement of the case should be issued to the 
veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, the case should be 
returned to the Board for further appellate 
review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



